Citation Nr: 0819445	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1983 and from November 1983 to April 1985.  
Additional active duty service is shown from August 15, 2004, 
to September 4, 2004.  All other service of the veteran 
remains unverified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claims of 
entitlement to service connection for diabetes mellitus, as 
well as right and left disorders and a low back disorder.  
Pursuant to his request, the veteran was afforded a hearing 
before the RO in May 2006 and it is noted that a transcript 
of that hearing is contained within the veteran's claims 
folder.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Allegations are advanced by the veteran that he sustained an 
injury to his feet during a period of annual training while 
at a summer camp held at Fort Hood in 2003 or 2004, that he 
was initially diagnosed with diabetes mellitus in June 2004 
while at a summer camp in El Paso or New Mexico, and that he 
injured his low back during 2004 while at Fort Hood following 
his call-up to active duty.  The record as it now stands 
fails to verify any period of active duty, active duty for 
training (ACDUTRA), or inactive duty training (INACDUTRA) 
during 2003 or prior to August 2004.  The record shows that 
the veteran returned to active duty, effective from August 
15, 2004, in preparation for a tour of duty in Iraq, but he 
was deactivated, in September 2004 due to his diabetes 
mellitus.  Additional actions are required to verify each 
period of active duty, ACDUTRA, and INACDUTRA.  

With the exception of dental and immunization records, 
service medical records for the period from September 1976 to 
June 1980 are absent from the file.  Moreover, the only 
service medical records on file since September 1983 appear 
to be those furnished by the veteran, one of which includes a 
Department of Defense Form 689, Individual Sick Slip, 
indicating that that on June 8, 2004, he was evaluated by a 
service department physician for a left foot problem and 
placed on restricted duty as a result.  It is unclear whether 
that submission includes all pertinent examination and 
treatment records compiled for all periods of active duty, 
ACDUTRA, and INACDUTRA since September 1983.  Further actions 
are needed to ensure that all available service medical 
records are obtained for review, and in the event that some 
or all of the records in question cannot be obtained, entry 
of a formal finding as to the unavailability of such records 
will be required pursuant to 38 C.F.R. § 3.159(c)(2) (2007).  

Medical evidence on file at this juncture identifies plantar 
fasciitis of the feet beginning in 2003 and diabetes mellitus 
as of late June 2004.  Available service medical records 
denote the veteran's receipt of medical care for back pain, 
beginning in July 1980, and on several subsequent occasions, 
inclusive of a period of muscle spasm and strain of the low 
back for several months during 1983 following a lifting 
injury that occurred when he was moving boxes.  Muscle spasm 
and/or strain of the back were likewise shown in August 2004.  
The record reflects that the veteran was afforded a VA 
medical examination in June 2006 as to his diabetes and a 
medical opinion was obtained at that time, to the effect that 
the veteran's consumption of ready-to-eat meals, otherwise 
known as MREs, was not a precipitating factor or cause of his 
diabetes, as he had alleged.  The examiner also opined that 
diabetes can be aggravated by exercise training, which the 
examiner noted the veteran had been undergoing, or by a diet 
that is not low in carbohydrates, and that diabetes can be 
exacerbated by infection, with the veteran being noted to 
have had an ear infection at the time of initial diagnosis.  
None of those factors was, however, found to be a causal 
agent.  

Given the veteran's account of injuries leading to the 
existence of foot and low back disabilities, the ambiguity 
surrounding the question of in-service aggravation of the 
veteran's diabetes, and at least the potential absence of a 
significant portion of the veteran's service medical records, 
it is deemed advisable to obtain clarifying medical findings 
and opinions as to the nexus of the claimed disorders to 
military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007), 
the veteran must be provided notice of 
what additional information and evidence 
are still needed to substantiate his 
claims for service connection for 
diabetes mellitus, right and left foot 
disorders inclusive of plantar fasciitis, 
and for a low back disorder.  

The veteran must also be informed that, 
if requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals 
pertaining to the service incurrence or 
aggravation of the disabilities in 
question, provided that he furnishes 
sufficient, identifying information and 
written authorization.

Depending upon the response of the 
veteran, all assistance due him should 
then be provided by the RO/AMC.

2.  The RO/AMC should contact the 
National Personnel Records Center, the 
service department, or other applicable 
organization and obtain written 
verification of the specific dates of all 
periods of active duty, ACDUTRA, and 
INACDUTRA, including those periods of 
service in the Texas Army National Guard, 
served by the veteran.  In addition, all 
examination and treatment records 
relating to each such period of active 
duty, ACDUTRA, and INACDUTRA served by 
the veteran must be obtained for 
inclusion in the claims folder.  It is 
noted that, with the exception of service 
dental and immunization records, service 
medical records are absent for the period 
from September 1976 to July 1980 and 
there are only limited records for 
military service undertaken since 
September 1983.  

Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the 
RO/AMC concludes that the records do not 
exist or that further attempts to obtain 
them would be futile.  

3.  The RO/AMC should attempt to obtain 
any and all pertinent records of VA 
medical treatment, not already of record, 
for inclusion in the veteran's claims 
folder.

4.  Thereafter, the report of a VA 
medical examination conducted on June 22, 
2006, at the VA's Medical Center in 
Dallas, Texas, by S. Listi, M.D., must be 
returned to Dr. Listi for the preparation 
of an addendum to his earlier report.  If 
Dr. Listi is unavailable, the veteran 
should be accorded an additional VA 
medical examination at the applicable VA 
medical facility in Texas for evaluation 
of the nature and etiology of his claimed 
diabetes mellitus.  The veteran's claims 
file must be furnished to Dr. Listi or 
his designee for use in the study of this 
case and the author of the addendum 
should indicate whether the claims folder 
was provided and reviewed.

Ultimately, Dr. Listi or his designee 
should respond to the following, 
providing a full supporting rationale 
where appropriate:

Is it at least as likely as not 
(a 50 percent or greater 
probability) that the veteran's 
diabetes mellitus originated 
during a period of his active 
duty or ACDUTRA or was 
aggravated during any such 
period of military service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  The veteran should also be afforded a 
VA orthopedic examination in order to 
clarify the nature and etiology of 
claimed right and left foot disorders and 
a low back disorder.  The claims folder 
should be provided to the examiner for 
use in the study of this case and his/her 
report should indicate whether the claims 
folder was in fact made available and 
reviewed.  Such examination should 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all diagnostic 
testing deemed necessary.  All applicable 
diagnoses should be specified with 
respect to each foot and the low back.  

The examiner is to be asked to furnish a 
professional medical opinion and 
supporting rationale as to the following 
question:

Is it at least as likely as not 
(a 50 percent or greater degree 
of probability) that any 
currently existing disorder of 
either of the veteran's feet or 
his low back originated during 
any period of active duty or 
ACDUTRA, or is otherwise the 
result of any injury sustained 
during active duty, ACDUTRA, or 
INACDUTRA.  The relationship, 
if any, between the veteran's 
in-service back problems and 
any existing low back disorder 
should be fully set forth.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

If the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

6.  Lastly, following its completion of 
any further development it deems 
necessary, the RO/AMC should readjudicate 
the veteran's claims for service 
connection for diabetes mellitus, 
disorders of the right and left feet 
inclusive of plantar fasciitis, and a low 
back disorder, based on all the relevant 
evidence on file and all governing legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim(s) 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  




The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



